*1363On Application nor a Rehearing.
The executor is charged with two thousand four hundred and eighty-five dollars andwfive hundred and seventy-five dollars for land and mule rent for the year 1891, of which charge he complains.
From his charges against the succession are deducted the expenses of cultivating the crop that year.
Owing to motions to strike out and amendments, and the issues as presented, we understand that it was not the intention to hold the executor bound for the proceeds of the crop of 1891, and at the same time charge him- for land and mule rent.
The former.......................................................................................................$2,485
The latter................................................................................................................. 575
We would at once set this matter at rest and order that the amount of two thousand three hundred and eighty-three dollars and twenty-three cents be not charged, being the proceeds of the crop of 1891. The opponents not having been heard, we prefer to remit the question to be determined on the next account. The opponents will then have the opportunity of tendering such defence as they may have against deducting the proceeds of the crop of 1891.
With reference to the twelve months’ bond the executor applies to postpone settlement until his next account.
These bonds bear date August, 1892. The evidence in the case was taken in March, 1895.
We do not understand that they had been paid at that date. The delay in making the collection not having been explained, we affirmed the judgment in this respect.
The executor complains of the interest of eight per cent, allowed on an amount of five hundred and thirty-five dollars and forty-eight cents from the first day of November, 1889, on the ground that it can not be considered as conventional; no interest having been stipulated.
If this be the fact interest is due at five per cent.
Another objection is interposed by the executor.
A vendor’s privilege is allowed on the proceeds of three mules to secure the payment of two hundred and twenty-five dollars.
It is therefore ordered, adjudged and decreed that our prior decree remain unchanged, save and except as to the item of two thousand three hundred and eighty-three dollars and twenty-three cents; vendor’s privilege allowed on the proceeds of three mules, viz., two *1364hundred and twenty-five dollars, and interest on five hundred and thirty-five dollars and forty-eight cents. As to these three items, the first, viz., two thousand three hundred and eighty-three dollars and twenty-three cents is to be deducted; the vendor’s privilege disallowed for the recovery of two hundred and twenty-five dollars (which is then to be treated as an ordinary claim), and interest reduced to five per cent, from date of acknowledgment, unless opponents established error as to these items.
The right of the executor to sustain these reductions when the next account will be filed, and the right of the opponents to question correctness and legality of these items, is also reserved.
The judgment of the District Oourt is amended so as to conform with this reservation.
Our original decree as amended bjr this decree is affirmed.
Rehearing refused.